The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 6, 11, 15, 18-23 are canceled.  Claims 1-5, 7-10, 12-14, 16-17, 24 are under consideration.

	Priority:  This application is a CON of U.S. Application 17625468, which is a 371 of PCT/US2020/041525, filed July 10, 2020, which claims benefit of provisional application 62/872917, filed July 11, 2019.

Objections and Rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-10, 12-14, 16-17, 24 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible matter.  The instant claims are product claims reciting a nature-based product, i.e. a protein isolate from Lemna plant.  The protein isolate from Lemna plant recited in the instant claims is not markedly different from the naturally occurring protein from Lemna plant.
Claim 1 (and its dependent claims) recites a nature-based product, i.e. a protein isolate from Lemna plant.  Protein isolated from Lemna plant does not have markedly different characteristics due to their isolation or human manufacture.  There is no indication that protein isolated from Lemna plant having a purity of at least 80% by dry weight has any characteristics (structural, functional, or otherwise) that are different from naturally occurring Lemna plant protein.  Additionally, there is no indication that placing the protein isolate from Lemna plant in a composition in dried form results in the protein isolate having any structural and/or functional characteristics that are different from the naturally occurring Lemna plant protein.  Therefore, the claimed protein isolate from Lemna plant does not have markedly different characteristics from what exists in nature and is a “product of nature” exception.  The claim encompasses Lemna plant protein that is structurally and functionally identical to naturally occurring Lemna plant protein.  Claim 1 further recites the protein isolate comprises ribulose-1,5-biphosphate carboxylase/oxygenase (RuBisCO) protein.  However, Lemna plant protein would naturally comprise RuBisCO protein; therefore, the claim as a whole adds nothing significantly more to the “product of nature” itself.  Although claim 1 recites the protein isolate is in a composition in dried solid form, there is no indication that such form will result in the isolated protein having any markedly significant structural and/or functional characteristics that are different from naturally occurring Lemna plant protein.  The use of a general buffer or aqueous solution to contain an isolated protein in a composition and then drying the composition by known methods, such as lyophilization techniques, are well-understood, routine, and conventional activity engaged in by one of ordinary skill and is also required for maintaining and using the protein.  Claim 1 has been amended to further recite “wherein contact of the protein isolate from Lemna plant results with an aqueous liquid results in gelling, wherein the aqueous liquid is clear contact with the aqueous liquid results in an optical density measurement for absorbance at 474 nm of up to about 0.3.”  It is noted that the “wherein” clause recites a result to be achieved of the protein isolated from Lemna plant.  A clause in a claim does not receive patentable weight when it simply expresses the intended use of a composition claim.  MPEP 2111.04.  It is noted that the instant claims are product claims directed to a composition comprising a Lemna plant isolate having the recited purity and not to a method for preparing a purified protein preparation from a Lemna plant.  The claim recites the composition in a dried solid form at such a high level of generality, i.e. compositions in a dried form are well known in the art and it is routine and conventional to dry protein compositions by known methods, such as lyophilization techniques, to maintain and store the protein such that it is structurally the same as the naturally occurring protein.  Therefore, the claim as a whole add nothing significantly more to the “product of nature” itself.
See also Funk Brothers Seed Co., V. Kalo Inoculant Co., 333 U.S. 127, (1948) and Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S., 133 S. Ct. 2107, 2116, 106 USPQ 2d. 1972 (2013).
Claims 2-5, 12-14, 24 are rejected under 35 U.S.C. 101 for the same reasons as noted above for claim 1.
Claims 7-10 recite the protein isolate comprises ribulose-1,5-biphosphate carboxylase/oxygenase (RuBisCO) protein.  However, Lemna plant protein would naturally comprise RuBisCO protein; therefore, the claims as a whole add nothing significantly more to the “product of nature” itself.
Claims 16-17 are rejected under 35 U.S.C. 101 because the limitations “wherein the composition is in the solid form,” “wherein the solid form is a powder form,” and “wherein the powder form is freeze-dried,” do not indicate that such form will result in the protein isolated from Lemna plant having any markedly significant structural and/or functional characteristics that are different from naturally occurring Lemna plant protein.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining the 35 U.S.C. 101 rejection are the same as previously noted and herein.
Instant claim 1 has been amended to recite “wherein contact of the protein isolate from Lemna plant results with an aqueous liquid results in gelling, wherein the aqueous liquid is clear contact with the aqueous liquid results in an optical density measurement for absorbance at 474 nm of up to about 0.3.”  It is noted that the “wherein” clause recites a result to be achieved of the protein isolated from Lemna plant.  A clause in a claim does not receive patentable weight when it simply expresses the intended use of a composition claim.  MPEP 2111.04.  It is noted that the instant claims are product claims directed to a composition comprising a Lemna plant isolate having the recited purity and not to a method for preparing a purified protein preparation from a Lemna plant.  
Applicants assert that when performing the "markedly different" test, after identifying the appropriate natural counterpart, the next step is "comparing the characteristics of the claimed nature-based product and its counterpart," which includes functional characteristics.  Applicants point to example 2 of the USPTO 2014 guidance on subject matter eligibility under 101.  Applicants disagree with the office action’s “markedly different” analysis and assert that the instant specification states that protein isolated from Lemna plant having a purity of at least 80% by dry weight provides functional characteristics for foaming and gelling stability.  Applicants further assert the instant specification additionally provides results showing dried solid compositions comprising protein isolated from Lemna plant having a high purity provide for increased foaming capacity and stability after 1 hour compared to less pure compositions (Table 1).  
Applicants’ remarks are not persuasive.  Firstly, it is noted that Applicants’ comparison of the instant composition with the beverage composition in claim 2 of example 2 of the USPTO 2014 guidance on 101 subject matter eligibility is not a proper comparison.  In example 2, claim 2, the beverage composition comprises pomelo juice and an effective amount of an added preservative.  The claim is deemed to be eligible because the claim comprises in addition to the naturally occurring pomelo juice, an effective amount of an added preservative, which in combination with the pomelo juice, results in the markedly different property than the pomelo juice itself.  Therefore, the markedly different property of slower spoiling is a result of the added effective amount of an added preservative combined with the pomelo juice.
However, this is not the instance here.  The instant composition merely comprises the naturally occurring protein, i.e. a protein isolate from Lemna plant having a purity of at least 80% by dry weight, where the protein isolate comprises RuBisCO, and wherein the composition is in a dried solid form.
As noted above, the protein isolated from Lemna plant does not have any structural differences from naturally occurring Lemna plant protein and does not have markedly different characteristics due to their isolation or human manufacture.  While claim 1 recites the protein isolate is in a composition in dried solid form, there is no indication that such form will result in the isolated protein having any markedly significant structural and/or functional characteristics that are different from naturally occurring Lemna plant protein.  
Applicants have also currently amended claim 1 to recite “wherein contact of the protein isolate from Lemna plant results with an aqueous liquid results in gelling, wherein the aqueous liquid is clear contact with the aqueous liquid results in an optical density measurement for absorbance at 474 nm of up to about 0.3.”  Applicants further point to example 4, claim 3, of the USPTO 2014 guidance on subject matter eligibility under 101.  Applicants assert example 4, claim 3, drawn to “The antibiotic L of claim 1, which is in a tetrahedral crystal form” was deemed patent eligible.
Applicants’ remarks are not persuasive.  Applicants’ comparison of the instant composition with the antibiotic L in claim 3 of example 4 of the USPTO 2014 guidance on 101 subject matter eligibility is not a proper comparison.  As noted in example 4, claim 3 is limited to antibiotic L in the form of tetrahedral crystals.  The claim is deemed eligible because the antibiotic L is in form of tetrahedral crystals, which are structurally different than the naturally occurring hexagonal-pyramidal crystals.  
However, this is not the instance here.  The “wherein” clause recites a result to be achieved of the protein isolated from Lemna plant.  A clause in a claim does not receive patentable weight when it simply expresses the intended use of a composition claim.  MPEP 2111.04.  It is noted that the instant claims are product claims directed to a composition comprising a Lemna plant isolate having the recited purity and not to a method for preparing a purified protein preparation from a Lemna plant.  
The instant composition merely comprises the naturally occurring protein, i.e. a protein isolate from Lemna plant having a purity of at least 80% by dry weight, where the protein isolate comprises RuBisCO, and wherein the composition is in a dried solid form.  The protein isolated from Lemna plant does not have any structural differences from naturally occurring Lemna plant protein and does not have markedly different characteristics due to their isolation or human manufacture.  While claim 1 recites the protein isolate is in a composition in dried solid form, there is no indication that such form will result in the isolated protein having any markedly significant structural and/or functional characteristics that are different from naturally occurring Lemna plant protein.  
Applicants assert that the dried solid compositions comprising protein isolated from Lemna plant having a high purity provide for increased foaming capacity and stability after 1 hour (see instant specification), thus providing improved functional properties of foaming and gelling which are markedly different from the natural counterpart.
Applicants’ remarks are not persuasive.  In this instance, the foaming capacity and/or properties noted in the specification and described by Applicants are properties that are inherent or would already be present or associated with the naturally occurring Lemna plant protein.  The naturally occurring Lemna plant protein is structurally the same as the protein isolate from Lemna plant and is materially the same as the claimed protein isolate from Lemna plant.  In other words, the naturally occurring Lemna plant protein is purely a protein biomolecule; therefore, any functional properties noted by Applicants, including the foaming capacity and/or gelling properties, would be inherent to the Lemna plant protein since it appears to be structurally and/or materially the same as the naturally occurring Lemna plant protein.
Regarding Applicants’ remarks that the claimed Lemna plant isolate having the purity recited has improved functional characteristics over even that of 34% pure counterparts (Table 1), the remarks are not persuasive.  It is noted that the instant claims are product claims directed to a composition comprising a Lemna plant isolate having the recited purity and not to a method for preparing a purified protein preparation from a Lemna plant.  Applicants’ comparison of the functional properties of the claimed Lemna plant isolate with the 34% pure counterpart is not a comparison with the natural counterpart.
The recited composition in a dried solid form is recited at such a high level of generality, i.e. compositions in a dried form are well known in the art and it is routine and conventional to dry proteins by known methods, such as lyophilization techniques, to maintain and store the protein such that it is structurally the same as the naturally occurring protein.  Therefore, the claim as a whole add nothing significantly more to the “product of nature” itself.
	For at least these reasons, the 101 rejection is maintained.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, 12-14, 16-17, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the aqueous liquid is clear contact with the aqueous liquid results in an optical density measurement for absorbance at 474 nm of up to about 0.3.”  It is not clear how is meant by the aqueous liquid is clear contact with the aqueous liquid.  Further clarification is requested.
Claim 24 is included in this rejection for the same reasons noted above for claim 1.
Claims 2-5, 7-10, 12-14, 16-17 are also included in this rejection because they are dependent on claim 1 and fail to cure its defects.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-14, 16-17, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. (US 20120110901; previously cited) in view of Edelman et al. (2016 Frontiers in Chemistry 4(32):  1-5; previously cited), Ferreira et al. (1996 Biochemical Education 24(3):  176-178; previously cited), and Varadan et al. (US 20170188612, cited as US 10172380 on IDS 04.21.22; previously cited).  Olivier et al. disclose obtaining a protein isolate or concentrate from Lemna plant (at least paragraphs 0002, 0008, 0009, 0074) and compositions comprising said protein concentrate (at least paragraph 0140, examples 1-2).  Olivier et al. disclose the protein concentrate has a purity of from 30% to 95%, including higher than 80% by weight of the dry protein concentrate (at least paragraph 0142).  Therefore, Olivier et al. can be deemed to disclose a composition comprising a protein isolate from Lemna plant, the protein isolate comprising a protein purity of at least 80% by weight, the protein concentrate in dry or solid form (at least instant claim 1).  Olivier et al. disclose the dry protein concentrate can be used to generate a protein product for human use, including an effective replacement for soy protein isolates (at least paragraph 0134).  Olivier et al. do not explicitly teach the protein concentrate or isolate from Lemna plant comprises RuBisCO.
Edelman et al. disclose leaf protein is dominated by the polypeptide complex RuBisCO and can account for 50% of total leaf cell protein (p. 1).  It is disclosed that leafy plants such as duckweed (a monocot plant consisting of nothing much more than a single leaf) comprises RuBisCO and all the essential amino acids (p. 3).
Ferreira et al. disclose RuBisCO is found in all photosynthetic tissues where it usually comprises over 50% of the total protein (p. 176).  Ferreira et al. also disclose RuBisCO is present in duckweed (Lemna minor) and disclose purification of Lemna protein comprising RuBisCO (p. 176).  Ferreira et al. disclose RuBisCO comprises a large subunit and a small subunit (p. 176).
Varadan et al. disclose plant-based food products comprising isolated plant protein (at least p. 1-2).  Varadan et al. disclose in some embodiments the isolated protein is decolorized (at least paragraphs 0052-0053); where decolorized isolated plant protein provide an increased shelf-life stability (at least paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed composition comprising a protein isolate from Lemna plant, the protein isolate comprising a protein purity of at least 80% by weight, wherein the protein isolate comprises RuBisCO, and wherein the composition is a dried solid form (instant claims 1-5, 7-10, 12-14, 16) in view of the teachings of the prior art.  One of ordinary skill would have reasonable expectation that the protein isolate obtained from Lemna plant in Olivier et al. comprises RuBisCO because it is known that Lemna is a leafy plant and the dominant protein in leaf protein is RuBisCO.
Regarding the limitations “wherein contact of the protein isolate from Lemna plant results with an aqueous liquid results in gelling, wherein the aqueous liquid is clear contact with the aqueous liquid results in an optical density measurement for absorbance at 474 nm of up to about 0.3” or “up to about 0.2” (instant claims 1, 24), as noted above, the “wherein” clause recites a result to be achieved of the protein isolated from Lemna plant.  A clause in a claim does not receive patentable weight when it simply expresses the intended use of a composition claim.  MPEP 2111.04.  In this instance, the instant composition merely comprises the naturally occurring protein, i.e. a protein isolate from Lemna plant having a purity of at least 80% by dry weight, where the protein isolate comprises RuBisCO, and wherein the composition is in a dried solid form, which is reasonably disclosed by the prior art for the reasons noted above.
Nevertheless, one of ordinary skill would have a reasonable expectation that the protein isolate obtained from Lemna plant comprising RuBisCO of the prior art, when in contact with an aqueous liquid results in gelling.  As noted above, Olivier et al. disclose the dry protein concentrate from Lemna plant can be used to generate a protein product for human use, including an effective replacement for soy protein isolates (at least paragraph 0134).  Varadan et al. disclose soy protein isolates when in contact with an aqueous liquid results in gelling (at least paragraph 0107).  Therefore, one of ordinary skill would have reasonable expectation that that the protein isolate obtained from Lemna plant comprising RuBisCO of the prior art, when in contact with an aqueous liquid results in gelling.  One of ordinary skill would have further expected that the aqueous liquid is clear (when in) contact with the aqueous liquid and reasonably has the recited optical density measurements (instant claims 1, 24).  Varadan et al. disclose in some embodiments the isolated protein is decolorized (at least paragraphs 0052-0053); where decolorized isolated plant protein provide an increased shelf-life stability (at least paragraph 0054).  Therefore, one of ordinary skill would have reasonable motivation to decolorize the protein isolate obtained from Lemna plant comprising RuBisCO of the prior art and reasonable expectation that when in contact with the aqueous liquid, the aqueous liquid is clear and has the recited optical density measurements.
Regarding instant claims 8-10, it would be obvious that the protein isolate obtained from Lemna plant in Olivier et al. comprises the features recited because Olivier et al. disclose obtaining the same protein isolate claimed and from the same plant.   
Regarding instant claims 2-5, as noted above, Olivier et al. disclose the protein concentrate has a purity higher than 80% by weight of the dry protein concentrate (at least paragraph 0142).
Regarding instant claim 12, Olivier et al. disclose a heating step to about 40° C and then a chilling step (at least paragraph 0010, 0062, 0118, 0122).  Therefore, Olivier et al. can be deemed to disclose controlled heating and cooling conditions; whereby, the protein isolate does not form aggregates and comprise amino acid chains that are no unfolded.
Regarding instant claims 13-14, Olivier et al. disclose production of protein concentrate from plant species in the Lemnaceae family (a.k.a. duckweed), which would include Lemna minor.
Regarding instant claim 16, Olivier et al. disclose drying the protein concentrate, where the protein concentration is in powder form, flake form, and packaged (at least paragraphs 0134-0140).
Regarding instant claim 17, it is disclosed in Varadan et al. that a plant protein isolate can be dried by spray-drying or frozen and dried by a freeze-dryer (at least paragraph 0105).  Olivier et al. disclose drying the protein concentrate to powder form by spray-drying among other drying methods (at least paragraphs 0134-0140).  Therefore, it would have been obvious that the composition comprising Lemna plant protein of Olivier et al. can alternatively be freeze-dried to provide the powder form.

Reply:  Applicants’ amendments/remarks have been considered but the are not persuasive.  The claims remain unpatentable under 35 U.S.C. 103 for the reasons noted above and herein.
Instant claim 1 has been amended to recite “wherein contact of the protein isolate from Lemna plant results with an aqueous liquid results in gelling, wherein the aqueous liquid is clear contact with the aqueous liquid results in an optical density measurement for absorbance at 474 nm of up to about 0.3.”
Applicants assert that Olivier et al. is silent to a composition having such technical features.  Moreover, Olivier et al. provide no guidance or processes for directing one of skill in the art to arrive at a protein isolate from Lemna plant having such a technical feature.
Applicants’ remarks are not persuasive.  As already noted, the “wherein” clause recites a result to be achieved of the protein isolated from Lemna plant.  A clause in a claim does not receive patentable weight when it simply expresses the intended use of a composition claim.  MPEP 2111.04.  Further, it is noted that the instant claims are product claims directed to a composition comprising a Lemna plant isolate having the recited purity and not to a method for preparing a purified protein preparation from a Lemna plant.  
The instant composition merely comprises the naturally occurring protein, i.e. a protein isolate from Lemna plant having a purity of at least 80% by dry weight, where the protein isolate comprises RuBisCO, and wherein the composition is in a dried solid form.
As previously noted, Olivier et al. can reasonably be deemed to disclose a Lemna protein isolate having a purity by dry weight greater than 80% and guidance on arriving at said protein isolate.  See at least the reasons noted on p. 10-11 of the July 14, 2022 final action.
Regarding Applicants’ remarks that the application describes methods to remove colored compounds and thus arrive at a protein isolate from Lemna plant that is near colorless, the remarks are not persuasive.
As already noted, the instant claims are product claims directed to a composition comprising a Lemna plant isolate having the recited purity and not to a method for preparing a purified protein preparation from a Lemna plant.  
Nevertheless, Varadan et al. disclose in some embodiments the isolated protein is decolorized (at least paragraphs 0052-0053); where decolorized isolated plant protein provide an increased shelf-life stability (at least paragraph 0054).
Therefore, one of ordinary skill would have reasonable motivation to decolorize the protein isolate obtained from Lemna plant comprising RuBisCO of the prior art and reasonable expectation that when in contact with the aqueous liquid, the aqueous liquid is clear and has the recited optical density measurements.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656